NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                      JUN 1 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


 JOSE ALVAREZ-CASTRO,                               No.    14-70381

                Petitioner,                         Agency No. A092-445-990

      v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                Submitted May 24, 2016**

Before:          REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

           We construe Jose Alvarez-Castro’s July 20, 2015 filing (Docket No. 31) as a

third motion for reconsideration of the court’s September 24, 2014 order denying

his request for a stay of removal, and we deny it as untimely. See 9th Cir. R. 27-

10.




           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarez-Castro, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings,

Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011), and we deny the

petition for review.

      Substantial evidence supports the agency’s denial of Alvarez-Castro’s CAT

claim because he failed to establish it is more likely than not that he would be

tortured if returned to Mexico. See id. at 1114.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-70381